Citation Nr: 0938602	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-36 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida.



THE ISSUE

Entitlement to service connection for claimed sleep apnea 
syndrome.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Anthony J. Cobb, Appellant




ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from May 2001 to March 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the RO.  

In May 2009, the Veteran testified at a hearing held before 
the Undersigned Veterans Law at the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated obstructive sleep apnea is 
shown as likely as not to have had its clinical onset during 
his active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by sleep apnea is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, the Board finds that a full 
discussion of the applicable notice and duty to assist 
provisions of VCAA is not required.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet.  
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

A careful review of the service treatment record shows no 
complaints or findings of sleep apnea during active service.  

The private treatment records show that he was seen in April 
2007 when a sleep study revealed findings of moderate 
obstructive sleep apnea syndrome.  

As noted, the Veteran has been diagnosed with sleep apnea.  
However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his active service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir.  
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Board notes that, in the November 2006 VA treatment 
record, the Veteran reported gaining 50 pounds within six 
months of returning from Iraq.  The March 2003 service 
treatment records note the Veteran's weight to be 190 pounds.  

The service treatment records from February 2004 note his 
weight to be 230 pounds and in February 2005 the Veteran 
weighed in at 264 pounds.  Subsequent physical findings from 
the December 2005 service treatment records indicate that the 
Veteran was classified as "overweight."  

In an addendum to the February 2008 VA examination, the 
examiner noted that obstructive sleep apnea was caused by a 
developmentally narrow oropharyngeal airway and increased 
prominence of nasopharyngeal tissues due to medical 
conditions such as obesity or aging.  

The examiner reported that the Veteran's BMI was 40 
indicating that the Veteran was obese.  The Veteran reported 
gaining weight since leaving active duty.  The examiner 
further noted that at age 29, aging is not a factor and that 
genetics and obesity are the primary factors and that neither 
is caused by nor related to military service.  The examiner 
stated that it is impossible to say the precise onset of the 
Veteran's obstructive sleep apnea, without resorting to mere 
speculation.  

Significantly, in this case, the record includes a January 
2008 lay statement from the Veteran's wife who asserts that, 
after the Veteran's tour of duty in Iraq in 2003, she noted 
that his snoring became a complete nuisance.  

Lay evidence can be competent evidence regarding diagnosis 
and etiology if (1) the layperson is competent to identify 
the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  

In this case, the Board finds the lay statement of the 
Veteran's wife to be credible for the purpose of establishing 
the onset of symptoms during service that were consistent 
with those noted shortly after his discharge from service and 
competently identified as being due to sleep apnea.  

Due to the in service physical finding that the Veteran was 
overweight, the VA examiner's opinion that obstructive sleep 
apnea is caused by conditions such as obesity, and the lay 
statement by the wife regarding the Veteran's symptoms, the 
Board finds that resolving all reasonable doubt in the 
Veteran's favor, obstructive sleep apnea had its clinical 
onset during his active service.  Therefore service 
connection is warranted.  


ORDER

Service connection for sleep apnea syndrome is granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


